Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 20, 2015

The Court of Appeals hereby passes the following order:

A16D0070. MI YON BROWN v. THE STATE.

      In this application for discretionary appeal, Mi Yon Brown seeks review of the
trial court’s order denying her motion for new trial in her criminal case. The
application materials suggest that Brown was convicted, in the State Court of DeKalb
County, of failure to maintain lane.
      From the limited materials presented with the application, the trial court’s order
appears to be subject to direct appeal. See Rowland v. State, 264 Ga. 872 (1) (452
SE2d 756) (1995) (notice of appeal is timely if filed within 30 days of entry of the
trial court’s order denying a motion for new trial). This Court will grant an otherwise
timely discretionary application if the lower court’s order is subject to direct appeal.
See OCGA § 5-6-35 (j). Accordingly, this application is hereby GRANTED. Brown
shall have ten days from the date of this order to file a notice of appeal with the trial
court. If she has already filed a notice of appeal, she need not file a second notice.
The clerk of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                                              10/20/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.